file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-216%20Opinion.htm




                                                               No. 00-216

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                            2000 MT 374N

                                                     STATE OF MONTANA,

                                                     Plaintiff and Respondent,

                                                                      v.

                                                          ERIC BEDWELL,

                                                     Defendant and Appellant.

                           APPEAL FROM: District Court of the Eighth Judicial District,

                                                In and for the County of Cascade,

                                The Honorable Thomas M. McKittrick, Judge presiding.

                                                     COUNSEL OF RECORD:

                                                             For Appellant:

                            Lawrence LaFountain, Attorney at Law, Great Falls, Montana

                                                            For Respondent:

                           Hon. Joseph P. Mazurek, Attorney General; Tammy K. Plubell,

                                       Assistant Attorney General, Helena, Montana

                        Brant S. Light, Cascade County Attorney; Michael Rausch, Deputy

                                            County Attorney, Great Falls, Montana

                                             Submitted on Briefs: August 24, 2000
                                                Decided: December 28, 2000

file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-216%20Opinion.htm (1 of 3)4/5/2007 11:52:56 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-216%20Opinion.htm



                                                                    Filed:

                                    __________________________________________

                                                                    Clerk



Justice W. William Leaphart delivered the Opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 Appellant Eric Bedwell (Bedwell) pled guilty to burglary and felony theft and reserved his right to
appeal the District Court's order allowing the State to file charges against him in District Court rather
than transmitting his case to youth court for disposition. On February 8, 2000, the District Court
sentenced Bedwell to a five-year commitment to the Department of Corrections, with all time suspended
for both convictions. On March 7, 2000, Bedwell filed a notice of appeal. We affirm.

¶3 On appeal, Bedwell contends that the District Court erred when it failed to transfer his
case to youth court. The State contends that this question is not properly before this Court
since Bedwell did not comply with Rule 4(c), M.R.App.P., which requires that he
specifically appeal from the order allowing the case to proceed in District Court. Rule 4
(c), M.R.App.P., provides as follows:

        The notice of appeal shall specify the party or parties taking the appeal; and shall
        designate the judgment, order or part thereof appealed from.

¶4 Bedwell's notice of appeal states that he is appealing "from the guilty verdict entered in
this action on the 18th day of February, 2000." The State points out that the only order
entered in February of 2000 was the order imposing Bedwell's sentence following his
entry of guilty pleas. The District Court's order allowing the matter to proceed in District
Court rather than youth court was entered October 2, 1999, and that order is not referenced
in the Notice of Appeal. Bedwell has not filed a reply to the State's contention that he
failed to comply with Rule 4(c), M.R.App.P.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-216%20Opinion.htm (2 of 3)4/5/2007 11:52:56 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-216%20Opinion.htm


¶5 We addressed this issue in State v. Spotted Blanket, 1998 MT 59, 288 Mont. 126, 955
P.2d 1347. Spotted Blanket, a juvenile, filed a motion to dismiss the charges against him
in district court for lack of jurisdiction. The district court denied his motion to dismiss in
May of 1997. In June of 1997 Spotted Blanket filed a notice of appeal in which he stated
that he was appealing from the Court's May 15, 1997, order. On appeal, Spotted Blanket
raised an issue that had not been argued in his motion to dismiss, that is, that the district
court erred in allowing his case to be transferred from youth court to district court. In
declining to consider the issue, we stated:

        Spotted Blanket's notice of appeal was limited to the District Court's order denying
        his May 15, 1997 motion to dismiss for lack of jurisdiction. This motion addressed
        and argued only the matter which Spotted Blanket now raises on appeal under his
        third issue, not the propriety of the transfer of his case from Youth Court to District
        Court. The record reflects that Spotted Blanket has not filed a notice of appeal from
        any order transferring his case from the Youth Court to the District Court. Rule 4(c),
        M.R.App.P., requires that the notice of appeal "shall designate the judgment, order
        or part thereof appealed from." We will not consider an appeal from an order not
        designated in the notice of appeal.

Spotted Blanket, ¶ 12.

¶6 Like Spotted Blanket, Bedwell failed to appeal from the District Court's order
transferring his case from youth court to District Court as required by Rule 4(c), M.R.App.
P. Accordingly, Bedwell's appeal from the District Court's refusal to transfer this matter to
youth court is dismissed.

                                               /S/ W. WILLIAM LEAPHART

                                                               We concur:

                                                    /S/ JAMES C. NELSON

                                                         /S/ JIM REGNIER

                                                      /S/ KARLA M. GRAY

                                                /S/ TERRY N. TRIEWEILER

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-216%20Opinion.htm (3 of 3)4/5/2007 11:52:56 AM